730 N.W.2d 243 (2007)
Susan COLLIER, Personal Representative of the Estate of Silvio Giannetti; and Giannetti Investment Co., Plaintiffs-Appellants,
v.
Jerry PRUZINSKY, Defendant-Appellee,
Anna Marie Pruzinsky, Defendant.
Docket No. 132687. COA No. 268827.
Supreme Court of Michigan.
April 27, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for reconsideration of this Court's March 26, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneouly. "No appeal" provisions in contracts have long been recognized by this Court as valid and binding. Wyrzykowski v. Budds, 325 Mich. 199, 201-202, 38 N.W.2d 313 (1949); Cole v. Thayer, 25 Mich. 212 (1872).
MICHAEL F. CAVANAGH, J., would deny reconsideration without the further statement found in the majority's order.